PER CURIAM.
The appellant, Arch Specialty Insurance Co., appeals from a judgment based on a jury verdict in favor of the appellee, Riviera Assisted Living, LLC. Although Arch raises a number of issues on appeal, we find all but one to be without merit. We conclude that Arch is correct with respect to the issue governing prejudgment interest. Based on the specific language of the *1249contract that forms the basis of this case, interest did not accrue on the debt previous to its liquidation by the jury verdict. Accordingly, the trial court erred in running interest from a date prior to the verdict, and in this respect we reverse and remand for correction of the judgment. In all other respects, the judgment is affirmed.
AFFIRMED in part, REVERSED in part, and REMANDED.
PLEUS, MONACO and EVANDER, JJ., concur.